                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

AUDREY LIDDELL,                             )
                                            )
                Plaintiff,                  )
                                            )
        v.                                  )              No. 4:19CV671 RLW
                                            )
SPRINGTIME HOUSE, INC., et al.,             )
                                            )
                Defendants.                 )

                                MEMORANDUM AND ORDER

        This matter is before the Court on various motions filed by both parties. On December

31, 2019, Plaintiff Audrey Liddell filed a Motion for Leave to Amend the Complaint and Join

Additional Defendant Bake One, Inc. (ECF No. 42) Under the Court's Amended Case

Management Order (ECF No. 29), the deadline to file any motions for joinder of additional

parties or amendment of pleadings was January 1, 2020. Accordingly, the Court grants leave and

directs the Clerk of Court to file the attached Second Amended Complaint for Damages (ECF

No. 42-2). See Fed. R. Civ. P. 15(a)(2) ("[A] party may amend its pleading only with the

opposing party's written consent or the court's leave. The court should freely give leave when

justice so requires.").

        The Court further finds that the filing of Plaintiffs Second Amended Complaint resolves

the other pending motions. First, Defendants Sam's Club, Inc. and Springtime House, Inc. filed

separate Motions to Strike Plaintiffs Claim for Punitive Damages. (ECF Nos. 9 & 12) Both

motions were directed at the First Amended Petition for Damages filed in state court. Because

the Second Amended Complaint is now the operative complaint in this case, both motions to

strike are denied as moot.
       Second, Defendant Springtime House, Inc. filed a Motion to Substitute Parties. (ECF No.

36) According to the attached affidavit of Defendant Springtime House, Inc.'s president, Bake

One, Inc. was the actual producer, packager, and distributer of the product at the center of this

case. Plaintiff opposes the motion because, at this stage in the litigation, she has not been able to

evaluate what if any role Defendant Springtime House, Inc. might have had in the supply chain.

(ECF No. 40) This motion is also now moot in light of the Second Amended Complaint in

which Plaintiff names both Springtime House, Inc. and Bake One, Inc. as defendants. The Court

will consider any future motion or stipulation for dismissal if the facts show Defendant

Springtime House, Inc. should be dismissed.

       Lastly, Plaintiff filed a Motion to Compel Discovery and Motion for Sanctions related to

allegedly late and deficient discovery production. (ECF No. 24) According to the separate

responses filed by Defendants Springtime House, Inc. and Sam's Club, Inc. (ECF Nos. 33 & 38),

the problems have since been cured. Consequently, the Court denies Plaintiffs motion as moot.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs Motion for Leave to Amend the Complaint

and Join Additional Defendant Bake One, Inc. (ECF No. 42) is GRANTED and the Clerk of

Court shall file the attached Second Amended Complaint for Damages (ECF No. 42-2).

       IT IS FURTHER ORDERED that Defendants Sam's Club, Inc. and Springtime House,

Inc. separate Motions to Strike Plaintiffs Claim for Punitive Damages (ECF Nos. 9 & 12) are

DENIED as moot.

       IT IS FURTHER ORDERED that Plaintiffs Motion to Compel Discovery and Motion

for Sanctions (ECF No. 24) is DENIED as moot.




                                                -2-
      IT IS FURTHER ORDERED that Defendant Springtime House, Inc.'s Motion to

Substitute Parties (ECF No. 36) is DENIED as moot.
          11n'1-
Dated this~-- day of January, 2020.


                                               ~~RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                           -3-
